Citation Nr: 0321565	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-26 548A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is related to childhood abuse and was 
not incurred or aggravated as a result of his military 
service.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated by his 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the veteran's appeal 
as to the issues addressed herein because all notification 
and development action needed to render a fair decision has, 
to the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and various 
correspondence from the RO (in particular, the Supplemental 
Statement of the Case furnished to the veteran in December 
2002), the appellant has been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim and he has been provided with ample 
opportunity to submit information and evidence.  

Moreover, there is no indication that there is any existing 
potentially relevant evidence to obtain, and the appellant 
has been asked whether there is any such evidence.  The 
veteran was advised that he should provide enough information 
for the RO to obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

Additionally, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  The evidence of 
record includes VA examination reports and VA and private 
treatment records.  The Board notes that neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, that any existing pertinent evidence 
that is necessary for a fair adjudication of the claim has 
not been obtained.  

In this regard, it is noted that, in January 2003, the 
veteran requested an extension of time from February 4, 2003, 
to March 17, 2003, to submit additional evidence.  
Specifically, he indicated that he was scheduled to see a 
psychiatrist on February 17, 2003, to provide further 
evidence pertaining to aggravation of his PTSD during the 
period of his service in the military.  However, although the 
veteran was provided the opportunity to submit the identified 
medical evidence, no such evidence has been received.  Under 
these circumstances, no further assistance to the veteran is 
required.

Upon consideration of the foregoing, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
issues addressed herein at this juncture.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In determining whether the presumption of soundness applies 
to the veteran, the Board must determine whether PTSD was 
noted at the time of entry into service.  See 38 C.F.R. 
§ 3.304(b).  In this case, service medical records are silent 
with respect to psychiatric complaints or treatment.  It is 
noted, however, that the veteran reported a history of 
depression in the past, now resolved, upon enlistment 
examination in December 1968.  

Since leaving service, the veteran has reported that he was 
abused as a child by his father.  Several medical examiners 
have diagnosed the veteran as having PTSD and provided a 
stressor of childhood abuse.  The Board notes that, because 
personal trauma is an extremely sensitive issue, many 
incidents are not officially reported, and it may prove 
difficult to produce evidence to support the occurrence of 
the pre-service stressor.  Nevertheless, the record includes 
reports showing medical professionals who have reviewed the 
veteran's history, and have concluded that the veteran has 
PTSD dating back to his childhood experiences.  Given the 
nature of the veteran's allegations coupled with VA and 
private counseling opinions that PTSD existed prior to 
service based on the veteran's history of preservice 
childhood abuse, the Board finds that this constitutes 
evidence that the veteran had PTSD prior to entering service.

Having found that PTSD existed prior to service, service 
connection may be granted only if the disability was 
aggravated by service.  The presumption of aggravation 
provides that a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  An increase in disability, 
however, must be the result of a worsening of the disability 
as opposed to mere temporary flare-ups of symptoms associated 
with the disability.  See Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); see also Hunt v. Derwinski, 1 Vet. App. 292 
(1991) (holding temporary or intermittent flare-ups of a 
preexisting condition during service are not considered 
inservice aggravation).

The veteran's DD Form 214 reflects that his specialty title 
was occupational therapy specialist and that he was a college 
graduate with a BA (Bachelor of Arts) in psychology.

Private treatment records reflect that the veteran initially 
sought treatment for tension, anxiety, and depression in 
1978.  Subsequent private and VA treatment records reflect 
that the veteran has continued to seek treatment for 
recurrent psychiatric complaints.  During VA treatment in 
March 1996, the veteran received his first diagnosis of PTSD 
for childhood abuse.

In this regard, it is noted that records from the Social 
Security Administration reflect that the veteran is in 
receipt of benefits for major depressive disorder, recurrent, 
severe.  

In support of his contention that his PTSD was aggravated as 
a result of his military service, the veteran has submitted 
statements from R. A. Garcia, M.S.W., who has been counseling 
the veteran since 1982.  A January 1996 letter from Mr. 
Garcia refers to an August 1983 letter in which the 
diagnostic impression of the veteran was borderline 
personality disorder.  This letter also notes that 
depression, which seemed genetic in nature but was aggravated 
by early abusive trauma - parental abuse by father, the 
stress of employment, and the impact of working as a mental 
health counselor with traumatized veteran's returning from 
Vietnam were areas of concern.  Letters from Mr. Garcia, 
dated in August 1997 and February 1998, reflect the opinion 
that the veteran's central diagnosis is PTSD.  The examiner 
recommends that the veteran be reassessed with specific 
attention to his experiences in the military and his role of 
therapy technician which exposed him to stressed returning 
personnel.  

Upon VA PTSD examination in April 1997, the examiner noted 
that the examination included review of the veteran's claims 
file.  The examination report reflects diagnoses of dysthymia 
and personality disorder NOS (not otherwise specified).  In 
addition, the examination report included the following:

Frankly, despite this man's history of rather 
chronic and recurrent mental health intervention 
for depression and similar complaints, I have had 
some difficulty in the remote past and during the 
present encounter with completely accepting this 
man's credibility.  Though I do not doubt his 
dysthymia and distress, his presentation carefully 
emphasizes a contributory history and current 
symptomatology without credible affective 
endorsement.  While [the veteran] may have 
experienced an abusive family environment and 
thereby assumed his intermittent dysthymia, it is 
less easy to tie traumatic exposure during his 
seemingly unremarkable military tour to subsequent 
post-traumatic stress disorder.  I consider [the 
veteran's] primary undoing to be the seeming 
personality disorder, with probable passive 
aggressive, passive dependent, and obstructive 
tendencies.  He may carry underlying anger, 
resentment, and hostility, which find expression 
indirectly through inefficiency and oppositional 
tendencies.  He likely experiences the outgrowth of 
his aberrant coping style as chronic frustration, 
unhappiness, and some hopelessness.  Whether one 
characterizes his condition as dysthymia (as I do) 
or as PTSD, it would seem to be a chronic condition 
with origins during childhood and with current 
expression at a level not unlike prior 
exacerbations during the late 1970's, early 1980's, 
and during recent years.  

In August 1999, the veteran was afforded another VA 
examination for PTSD by a Board of two psychiatrists, Drs. H. 
and A. who reviewed the veteran's claims file in connection 
with this examination.  Both examiners agreed on diagnoses of 
PTSD, moderate, with delayed onset and major depressive 
disorder, recurrent.  Both examiners provided Global 
Assessment of Functioning (GAF) scores of 55.  Moreover, Dr. 
H. attributed the veteran's impairment to his PTSD; however, 
he stated that he would not relate this diagnosis to the 
veteran's military service.  

Dr. H. noted that the veteran reported traumatic stressors 
from his childhood and sufficient symptoms to qualify for a 
diagnosis of PTSD.  Dr. H. further noted that, although there 
is no verification of the veteran's childhood abuse, it is 
unlikely that it is inauthentic because he volunteered it 
prior to filing his claim.  With respect to military service, 
Dr. H. determined that there is no evidence of a primary 
stressor that would qualify as a traumatic event as defined 
in DSM IV.  Specifically, the examination report reflects 
that, a traumatic event as defined by DSM IV is when a person 
experiences, witnesses, or is confronted with an event or 
events that involve actual or threatened death or serious 
injury or a threat to the physical integrity of self or 
others.  In this regard, Dr. H. concluded that listening to 
combat veterans describe the horrors of war in a counseling 
session would not qualify as "confronting" a traumatic 
event.  

Additionally, Dr. H. noted that the veteran reported symptoms 
of depression dating back to the age of 18 and symptoms of 
anxiety dating back to the age of 30.  The veteran did not 
report the full syndrome of PTSD until after his discharge 
from the Air Force.  The examiner noted that the depressive 
symptoms of diminished interest and detachment that the 
veteran experienced as a young adult prior to military 
service may have represented initial symptoms of PTSD from 
the childhood abuse.  The examiner further noted that the 
veteran and at least one professional believe that his 
childhood feelings of helplessness and terror were re-
awakened through strict military discipline and the 
experience of counseling soldiers returned from Vietnam.  Dr. 
H. pointed out that aspects of the traumatic event are known 
to ignite or to re-ignite symptoms of PTSD; however, symptoms 
ordinarily flare immediately with exposure to aspects of the 
prior trauma.  Accordingly, the veteran would have been 
expected to become seriously symptomatic during his military 
career, not after his discharge, if his experiences reminded 
him of the childhood abuse that he reports suffering.  In 
this regard, Dr. H. noted that there is no documentation of 
PTSD symptoms during military service.  In fact, the veteran 
reported that he functioned at a high level during his 
service, earning praise from the three psychiatrists who 
supervised him as well as invitations form them for future 
professional affiliation.  Upon consideration of the 
foregoing, Dr. H. concluded that the veteran's military 
service did not worsen the course of his PTSD or cause more 
impairment in his functioning than the PTSD would have caused 
independent of military experience.  

An addendum to this examination report from Dr. A. reflects 
that Dr. A. also examined the veteran, reviewed his claims 
file, and has known him since 1995.  Dr. A. noted the 
veteran's history of childhood abuse and stated that residual 
nightmares and intrusive memories suggest that his PTSD 
emerged from those experiences and were dormant for many 
years until they began to recur in 1978.  The examiner 
pointed out that there is no evidence to show that the 
veteran was experiencing symptoms of PTSD during military 
service.  Accordingly, Dr. A. concluded that military service 
did not aggravate the veteran's PTSD in that the symptoms as 
such did not develop until several years later and are 
related to his childhood experiences.

Upon consideration of the foregoing, the Board finds that the 
evidence against the veteran's claim outweighs the evidence 
in support.  The Board finds that the opinions of the VA PTSD 
examiners in April 1997 and August 1999, which were formed 
after a review of the entire record and examination of the 
veteran and are supported by a discussion of the veteran's 
long history of psychiatric problems, is entitled to more 
weight than the opinion of the veteran and his counselor, Mr. 
Garcia.  The Board concludes that the preponderance of the 
evidence is against the veteran's contentions that he has 
PTSD predicated on preexisting childhood trauma and that his 
inservice stressors associated with counseling veterans 
returning from Vietnam increased the severity of his PTSD.  
Therefore, the Board finds that a grant of service connection 
is not warranted based on incurrence or on aggravation of the 
veteran's preexisting PTSD.

With respect to the conflicting opinions regarding the 
aggravation of the veteran's PTSD as a result of this 
military service, the Board acknowledges that the veteran has 
a BA in psychology and his counselor, Mr. Garcia, has a 
Masters in Social Work; however, the April 1997 VA medical 
opinion was provided by a psychologist and the August 1999 VA 
medical opinions were provided by physicians.  Clearly, the 
psychologist and physician's knowledge and skill level is 
greater than that of the veteran and his treating social 
worker.  The opinions of the VA examiners are also backed by 
explicit findings and conclusions.  Moreover, the August 1999 
examination report from Dr. H. contemplated the opinion of 
the veteran and Mr. Garcia.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA specialists who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a finding that his PTSD 
was aggravated as a result of his military service.  The 
Board finds the opinions of the April 1997 and August 1999 
examiners to be persuasive and supported by the examination 
findings. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.




_______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

